Citation Nr: 1416853	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  12-32 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left leg disorder.

2.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a right leg disorder.

5.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for a left knee disorder.

9.  Whether new and material evidence has been presented to reopen a claim for service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

10.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1950 to June 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, the Veteran appeared and provided testimony before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing is associated with the claims file.

These issues were previously before the Board in May 2013, and were remanded for further development.  Specifically, the Board requested additional medical records be obtained.  The Board finds this requested action was completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Also remanded in the Board's May 2013 decision was the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  However, in a March 2014 rating decision, the RO granted service connection for PTSD.  Because this constitutes a full grant of all benefits sought on appeal, the issue of entitlement to service connection for PTSD is no longer before the Board.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

In an April 2009 written statement, the Veteran raised the issue of entitlement to service connection for a back disorder.  In February 2014, the Veteran filed a claim for service connection for anemia.  However, review of the record reveals neither of these issues has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran does not have a current left leg disability.

2.  The RO denied the Veteran's claims for entitlement to service connection for a neck, right leg, bilateral knee, and hypertension disorders in an October 2005 rating decision.  The Veteran was notified of the decision, but did not file new evidence or a notice of disagreement within one year.

3.  New evidence obtained since the October 2005 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a neck disorder.

4.  The Veteran's current neck disorder did not begin during, nor was it otherwise caused by, his active service.

5.  Evidence added to the claims file since the October 2005 rating decision regarding the Veteran's right leg disorder is not new and material.

6.  New evidence obtained since the October 2005 rating decision raises a reasonable possibility of substantiating the claim for entitlement to service connection for a bilateral knee disorder.

7.  The Veteran's current bilateral knee disorder did not begin during, nor was it otherwise caused by, his active service.

8.  New evidence obtained since the October 2005 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a left leg disorder have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The October 2005 rating decision, which denied entitlement to service connection for a neck, right leg, bilateral knee, and hypertension disorders, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).  

3.  New and material evidence has been submitted regarding the Veteran's neck disorder, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  New and material evidence has not been submitted regarding the Veteran's right leg disorder, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  New and material evidence has been submitted regarding the Veteran's bilateral knee disorder, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

7.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

8.  New and material evidence has been submitted regarding the Veteran's hypertension, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Left Leg

The Veteran is seeking service connection for a left leg disorder.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service treatment records were reviewed, but do not establish the Veteran made complaint of, or sought any treatment for, any left leg disorder or injury during active service.  Additionally, at his May 1974 separation examination the Veteran's lower extremities were specifically found to be normal.  In the accompanying report of medical history, the Veteran did not report experiencing any left leg issues during service.  Therefore, service treatment records do not establish that a left leg disorder, other than his left knee, began during the Veteran's active service.

Post-service treatment records do not establish the Veteran currently has any left leg disorder.  Although the Veteran sought treatment for parasenthias in the right leg, and pain in his knees bilaterally, he did not seek medical treatment for any separate left leg disorder.  Instead, the Veteran specifically denied experiencing any musculoskeletal symptoms on several occasions, including in an April 2007 VA treatment record.  Therefore, the medical evidence does not establish the Veteran has any current left leg disability.

In a November 2012 written statement, the Veteran described his left leg bends inward when walking.  While the Veteran is competent to report what comes to him through his senses, such as observing his leg bend inwards, his competent statement describes a symptom, not a disability.  VA does not grant service connection for symptoms alone with any identified basis for those symptoms.  Moreover, at his hearing, the Veteran described the bowing as occurring in his left knee, which is addressed separately below and is not considered to be a left leg disability per se. 

Because the evidence does not establish any disability which caused the Veteran's left leg to bend inward, service connection cannot be granted based on this symptom alone.

As discussed above, the evidence does not establish the Veteran has any current left leg disorder.  Because there is no disability on which service connection could be granted, his appeal is denied.

New and Material Evidence:

The Veteran's claims for entitlement to service connection for neck, right leg, both knees, and hypertension were all previously denied in an October 2005 rating decision.  The Veteran did not file a notice of disagreement or new evidence within one year, and this determination became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board is whether new and material evidence has been presented to reopen the claim.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

At the time of the October 2005 rating decision, the evidence included service treatment records and the Veteran's written statements.  Considerable additional evidence has been presented in conjunction with the claims to reopen, including post-service treatment records, and numerous additional statements by the Veteran.  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Each appeal will be discussed in turn below.

Neck

The Veteran's claim for service connection for a neck disability was previously denied in an October 2005 rating decision.  In that decision the RO found that although the Veteran had some treatment for whiplash of the neck during service, no permanent residual or chronic disability was shown.

The additional evidence submitted includes a June 2003 MRI report.  Although this report existed prior to the October 2005 rating decision, it appears this report was not considered in the prior determination.  Therefore, this MRI report is considered to be new evidence for the purpose of determining whether to reopen this claim.

This new MRI from June 2003 showed spondylosis in the Veteran's cervical spine which is considered to be a neck disability for VA purposes.  Therefore, this evidence serves to substantiate a previously unestablished evidence, establishing a current disability.  Accordingly, new and material evidence has been submitted, and the Veteran's claim for a neck disorder is reopened.

Next, the Board will consider whether the Veteran's current neck disability began during, or was otherwise caused by, his active service.

Service treatment records were reviewed and reveal in July 1971 the Veteran was treated in the emergency room following a car accident.  He reported experiencing a sharp neck pain, which subsided initially, but then returned as a dull, mild ache.  Upon examination no paresthesia, tenderness, or spasm was noted.  The Veteran demonstrated full range of motion in his neck.

Service treatment records do not reveal the Veteran sought any additional treatment for any neck pain during his remaining three years of active duty service; and at his May 1974 separation examination, his spine and neck were found to be normal.  In the accompanying report of medical history the Veteran did not report experiencing any neck pain.  Of note, the Veteran did identify six different health issues on the medical history survey, but he denied anything that might be suggestive of neck problems.  Therefore, although the Veteran reported experiencing some neck pain following a car accident, service treatment records do not establish the Veteran developed a chronic neck disorder during his active service or within a year of service.

The Veteran has consistently reported having experienced constant ache or pain in his neck since active service.  For example, in a March 2010 written statement he described feeling a pain, similar to a headache, between his shoulder blades constantly, but the pain was not severe so he did not seek treatment.  

As a lay person, the Veteran is competent to report what comes to him through his senses, such as experiencing constant ache or pain in his neck.  However, as will be discussed, his lay statements describing constant pain are contradicted by his statements during the course of medical treatment. 

Post-service medical records do not reflect the Veteran sought treatment for any neck condition for a number of years after service.  The earliest evidence of a neck condition is the June 2003 MRI, discussed above, which revealed cervical spondylosis nearly thirty years after the Veteran's separation from active service.

In subsequent medical treatment records, the Veteran denied experiencing any neck pain, stiffness, or other symptoms.  For example, in April 2007 a VA physician noted the Veteran's neck was normal and palpation revealed no abnormalities.  No neck abnormalities were found in 2010.  In a recent February 2013 treatment record the VA medical professional noted the Veteran's neck was normal in appearance, and palpation again revealed no tenderness or abnormalities.

Therefore, although he asserted experiencing constant neck pain in statements made during the course of this appeal, in seeking medical treatment the Veteran did not report experiencing neck pain.  Instead, his neck was repeatedly found to be in normal condition, providing evidence against his claim.  

In February 2014, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claims file, and noted his history of in-service cervical strain in 1971.  The examiner opined this condition resolved during service.  He then noted the Veteran was first diagnosed with cervical spondylosis in 2003.  He examined the Veteran and noted less movement than normal and pain upon movement of his neck, but no tenderness, muscle spasm, or guarding.

Based on the foregoing, the examiner opined the Veteran's current neck disorder was not related to his service.  The examiner explained that the in-service cervical strain resolved during service without any residuals, and his current disorder, cervical spondylosis, was not noted until 2003, well after service.

Based on all of the foregoing, the Board finds the Veteran does not have a current neck disability that began during, or was otherwise caused by, his active service.  Although service treatment records reflect temporary neck pain, the temporary condition resolved prior to separation, as evidenced by the normal findings on the Veteran's separation physical and his denial of any symptoms that might be suggestive of ongoing neck problems on his medical history survey completed in conjunction with his separation physical, despite reporting a number of health problems at that time.  The Veteran then did not seek any medical treatment for nearly thirty years after service.  The VA examiner opined the Veteran's current spondylosis was not related to his active service, and the claims file does not include any medical opinion otherwise relating the Veteran's condition to his active service.  

As such, to the extent cervical spondylosis is considered a chronic disability for the purposes of 38 C.F.R. § 3.309(a), the condition was not diagnosed in service or within a year of service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While the Veteran now reports that he has experienced neck pain since service, his statements are outweighed by his denial of any neck related problems on his medical history survey completed in conjunction with his separation physical, for the purposes of establishing continuity of symptomatology.  Moreover, the VA examiner who reviewed the evidence concluded that the in-service neck injury had resolved.  As such, the Board does not find any continuity of symptomatology has been established; and as described, the evidence does not support service connection for a neck disability on a direct bases.  Therefore, the Veteran's reopened claim for service connection for a neck condition is denied.

Right Leg

The Veteran's claim for service connection for a right leg condition was previously denied in an October 2005 rating decision for failure to establish that a current right leg disability, including pain, stiffness, and numbness, incurred in or was caused by service.

As discussed above, substantial additional evidence has been submitted since October 2005.  However, as will be discussed, none of this new evidence serves to substantiate the previously unestablished fact, failure to establish any relation between the Veteran's current disorder and his military service.

The Veteran has consistently asserted that he currently experiences numbness, stiffness, and pain in his right leg as a result of an in-service injury during a mortar attack.  However, these competent lay assertions were considered in the previous claim, including an October 2004 written statement from the Veteran.  Therefore, newly submitted statements in which the Veteran makes the same lay assertions, such as his May 2008 written statement, are not considered to be new evidence, as they are entirely duplicative.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992).

The record does include new medical treatment indicating the Veteran currently experiences right leg paresthesia.  However, none of this medical evidence relates the Veteran's current paresthesia to his active service.  

Instead, during this medical treatment the Veteran has consistently reported his paresthesias condition began in approximately 2002 or 2003, nearly thirty years after his separation from service.  For example, in a January 2004 treatment record the Veteran reported his right leg paresthesais began 1.5 or 2 years earlier.  In March 2009, he described numbness radiating from his right hip to his foot for the past six years.  Therefore, this medical evidence does not relate the Veteran's current disorder to his active service nearly thirty years earlier.

Finally, the Veteran was provided with a VA examination in February 2014.  The examiner reviewed the Veteran's claims file and personally examined the Veteran.  He then opined the Veteran's current right leg condition was not related to his active service, but was more likely related to his lumbar spine condition, which is not currently before the Board.  Therefore, the report from the VA examiner also does not serve to substantiate any nexus between the Veteran's current right leg condition and his active service.

The Board recognizes the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since October 2005 clearly does not reach that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

Here, even if the Board reopened the claim, no duty to assist would be triggered, as the evidence of record does not suggest that his right leg condition is the result of his military service.  Rather, the evidence shows that the condition began many years after he separated from service. 


Therefore, none of the newly submitted evidence serves to substantiate the previously unestablished fact, failure to establish any nexus to active service.  Accordingly, this newly submitted evidence is not material.  Because no new and material evidence has been submitted, the Veteran's claim is not reopened and remains denied.

Bilateral Knees

The Veteran's claim for service connection for a bilateral knee disorder was previously denied in an October 2005 rating decision for failure to establish a bilateral knee disorder either began during or was otherwise caused by the Veteran's military service.

Substantial new evidence has been submitted since that time, including January 2001 x-rays of the Veteran's knees reflecting mild osteoarthritis in both knees.  Although these x-rays existed prior to the October 2005 rating decision, the information does not appear to have been previously considered by the VA.  Therefore, this newly submitted evidence serves to substantiate a previously unestablished fact, the presence of a current disability.  Accordingly, new and material evidence has been submitted, and the Veteran's claim for service connection for a bilateral knee disorder is reopened.

The Veteran has consistently asserted that he injured his knees in service when he ran into concrete steps during a mortar attack in approximately June of 1967.  The Veteran has asserted he sought treatment for this injury during service, and recalls that his knees remained swollen for approximately three weeks.

However, service treatment records have been carefully reviewed and do not establish the Veteran sought any medical treatment for a knee injury at any point during service, including in June of 1967.  Moreover, at subsequent medical examinations in May 1968 and May 1969 the Veteran's lower extremities were noted to be in normal condition.  Normal lower extremities were again noted at his May 1974 separation examination.  In the accompanying report of medical history, the Veteran specifically denied experiencing any trick or locked knee.  Therefore, despite the Veteran's subsequent lay statements, service treatment records and his contemporaneous lay statements do not establish the Veteran injured his knees during active service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 

The evidence does not establish the Veteran sought any treatment for any knee problems for a number of years after his separation from service.  The earliest post-service treatment is the report from a January 2001 x-ray, nearly thirty years after his separation from service, which showed mild osteoarthritis of both knees.  The medical professional noted his knee disorder was under control and otherwise unremarkable.  He noted the Veteran was able to walk for eight miles over two days with no complications.  Although the report of this 2001 x-ray establishes the Veteran has a current bilateral knee disorder, this record does not suggest his current disorder began during, or was caused by, his active service.

In February 2014, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claim file, and opined the Veteran currently had osteoarthritis in both knees, first documented on the 2001 x-ray.  The Veteran reported this condition began when he fell and injured his knees in service.  He said he was diagnosed with injured knee, his knees were bandaged, and he was placed on three weeks of light duty; however no records of this event were found in his service treatment records.  

Physical examination revealed pain or tenderness to palpation bilaterally, with bilateral crepitus and medial joint line tenderness.  Muscle strength and stability were normal.  The Veteran walked with a normal gait, although the examiner noted his ability for prolonged walking was limited due to pain.  The examiner then opined the Veteran's current bilateral knee disorder was not related to his active service, explaining there were no records of an in-service knee injury.  

Based on the foregoing, the Board finds the evidence does not establish the Veteran's current bilateral knee disorder either began during, or was otherwise caused by, his active service.  Although in subsequent statements made during the course of this appeal the Veteran asserted he injured his knees during service, in contemporaneous written statements the Veteran specifically denied experiencing any knee problems.  Medical records do not establish the Veteran sought any treatment for a knee disorder until 2001, nearly thirty years after his separation from service.  The VA examiner opined the Veteran's current bilateral knee disorder was not related to his service, and the claims file does not include any medical opinion to the contrary.  

Osteoarthritis is considered to be a "chronic disease" listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.303(b) applies to this claim.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as described, the osteoarthritis was not diagnosed in service or within a year of service, as x-rays did not show it for approximately 30 years after service at which time it was found to be "mild."  The condition is also not shown to have been continuous from service as the Veteran specifically denied any knee problems at separation and did not seek any knee treatment for many years after service.  This evidence is found to outweigh the Veteran's current assertions made in conjunction with a claim for VA benefits that his knee problems had been continuous since service.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  

Additionally, as described the medical evidence of record does not relate the Veteran's current bilateral knee disabilities to his military service on a direct basis, and the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a knee disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).   

Therefore, his reopened claim for entitlement to service connection for a bilateral knee disorder is denied.





Hypertension

The Veteran's claim for entitlement to service connection for hypertension was previously denied in an October 2005 rating decision for failure to establish he currently had hypertension.

Newly submitted medical records establish the Veteran has been diagnosed and treated for his hypertension on several occasions, including records from January 2004.  Accordingly, this new evidence serves to substantiate a previously unestablished fact, namely that the Veteran currently has hypertension.  Therefore new and material evidence has been presented, and the claim is reopened.  The issue of entitlement to service connection for hypertension will be addressed in the remand portion below.  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In the present case, required notice was provided by a letters dated in July and December 2008 and May 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above, prior to the initial RO determination.  The letters also informed the Veteran how disability ratings and effective dates were established.  Finally, these letters also provided the notice required under Kent regarding the Veteran's previously denied claims.  Therefore, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  

In March 2013, the Veteran was provided with a hearing before the Board.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the AVLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the hearing, the AVLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the AVLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disorders, specifically regarding any new and material evidence.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

While a VA medical opinion was not provided with regard to the Veteran's left leg in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  However, in this case the evidence fails to establish any in-service injury or any current disability, beyond the Veteran's own statements; and these conclusory lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 

Regarding all other issues on appeal, the Veteran was provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

The appeal for service connection for a left leg disorder is denied.

The appeal for service connection for a neck disorder is reopened and denied.

New and material evidence having not been submitted, the appeal to reopen a claim for service connection for a right leg disorder is denied.

The appeal for service connection for a bilateral knee disorder is reopened and denied.

The appeal for service connection for hypertension is reopened.


REMAND

The issue of service connection for hypertension requires further development.  In February 2014, the Veteran was provided with a VA examination regarding his hypertension.  However, the examiner did not address whether the Veteran's currently diagnosed hypertension was caused or aggravated by his recently service-connected PTSD.  Accordingly, remand is required for a supplemental VA examiner's opinion.  







Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Return the claims file to the February 2014 examiner, if available.  If the previous examiner is not available, schedule the Veteran for an examination to evaluate the etiology of his currently diagnosed hypertension.  The examiner should be provided with the Veteran's claims file, and a complete rationale should be provided for any opinion expressed.  All required testing and evaluation should be completed.  

Consistent with the factual history, the examiner should answer the following question:

Is it as likely as not (50 percent or greater) that the Veteran's hypertension was caused or permanently aggravated (permanently increased in severity) by his service-connected PTSD?

2.  Then, readjudicate the appeal based on the complete claims file.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


